            Case 1:21-cv-00305-PLF Document 4 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           )          Civil Action No. 21-0305 (PLF)
                                                    )                 [UNDER SEAL]
ALL PETROLEUM-PRODUCT CARGO                         )
ABOARD THE ACHILLEAS WITH                           )
INTERNATIONAL MARITIME                              )
ORGANIZATION NUMBER 9398072,                        )
                                                    )
                Defendant.                          )
                                                    )


                                              ORDER

                Before the Court is the United States' motion [Dkt. No. 3] for leave to file under

seal its motion for interlocutory sale, declaration in support, and proposed order; any order

granting the motion for interlocutory sale; its motion to seal and proposed order; and any order

granting this motion. Upon consideration of the United States' motion, it is hereby

                ORDERED that the United States' motion [Dkt. No. 3] to seal is GRANTED; it is

                FURTHER ORDERED that the Clerk of the Court shall place and maintain under

seal the motion for interlocutory sale, declaration in support, and proposed order; any order

concerning the motion for interlocutory sale; the motion to seal [Dkt. No. 3] and proposed

order; and this order until further order of the Court; and it is
          Case 1:21-cv-00305-PLF Document 4 Filed 02/05/21 Page 2 of 2




                FURTHER ORDERED that the United States is authorized to disclose any of the

 above-listed documents in order to comply with any discovery, Giglio, or Brady obligations in

 any criminal case.

                SO ORDERED.

                                                            /s/
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge


DATE: February 5, 2021




                                               2
